DETAILED ACTION
The office action is in response to original application filed on 8-20-21. Claims 1-23 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1-3, 5-8, 12-14, 18,  and 21-23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0347005 to ZHOU et al. (“ZHOU”) in view of US 2021/0273473 to Jahan et al. (“Jahan”).
Regarding claim 1, ZHOU discloses an electrical wiring device (para; 0088, lines 6-8, second external ports Vout 2 to Vout n are the USB auxiliary outputs for charging the external mobile electronic devices) for delivering power to multiple mobile devices (para; 0011, mobile electronic devices comprise, for example, a mobile phone, a digital camera, MP3, MP4, MPS, PMP (Portable Media Player), DSC (Digital Still Camera), DVR (Digital Video Recorder), or a game machine, etc. paras; 0049- 61 and fig. 1), comprising: a first power delivery port (the first DC-DC converter) accessible through the faceplate; a second power delivery (the second DC-DC converter) accessible through the faceplate; an AC/DC converter (rectifier circuit (e.g., PFC circuit)) disposed in the housing and configured to receive an AC signal from a connection to a source of AC mains power (AC input) and to output a DC signal (first DC-DC converter); a first DC/DC converter (the second DC-DC converter Vout-2) disposed in the housing and configured to receive the DC signal and provide a first DC output signal (Vout 2) having a first power to a first power delivery port (vout-2); a second DC/DC converter disposed 
But, ZHOU does not discloses a housing having a faceplate;
However, Jahan discloses a housing having a faceplate (para; 0003, lines 5-7, wall outlet is enclosed by a cover typically called a wall plate, face plate, outlet cover, socket cover, or wall cover);  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU by adding a cover with faceplate as part of its configuration as taught by Jahan, in order to protect internal circuitry and to avoid a person would touch the conductors and get electrocuted.
Regarding claim 2, ZHOU discloses a controller (para; 0079, line 7, control IC) configured to control the first DC/DC converter to vary the DC output signal and the second DC/DC converter to vary the second DC output signal (different output for different devices).
Regarding claim 3, ZHOU discloses the controller comprises a first source controller (para; 0079, line 7, control IC) configured to control the first DC/DC converter to vary the DC output signal and 
But, ZHOU does not discloses a second source controller configured to control the second DC/DC converter to vary the second DC output signal.
However, Jahan discloses a second source controller (fig. 1, 302b) configured to control the second DC/DC converter to vary the second DC output signal.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU by adding a second controller as part of its configuration as taught by Jahan, in order to utilize an internal PWM controller to support a wide range of output voltages.
Regarding claim 5, ZHOU discloses the first power delivery port is a first USB port (external port Vout -2 and para; 0059), wherein the second power delivery port is a second USB port (external port Vout-n and para; 0059).
Regarding claim 6, ZHOU discloses an electrical wiring device (para; 0088, lines 6-8, second external ports Vout 2 to Vout n are the USB auxiliary outputs for charging the external mobile electronic devices), comprising: a USB port (Vout-2-Vout-n) accessible through the electrical wiring device, wherein the USB port is configured to provide a charging current (fig. 1, output terminals of the second DC-DC converters) to a device connected to the USB port; a current sensor (para; 
But, ZHOU does not discloses a faceplate of operably connected to the current sensor to receive the current sense signal, the controller being configured to operate at least one LED to indicate that the device connected to the USB port has reached a predetermined charge;
However, Jahan discloses a faceplate (para; 0003, lines 5-7, wall outlet is enclosed by a cover typically called a wall plate, face plate, outlet cover, socket cover, or wall cover) of operably connected to the current sensor to receive the current sense signal, the controller being configured to operate at least one LED to indicate that the device connected to the USB port has reached a predetermined charge (para; 0007, lines 18-20, communicate information regarding the plurality of different output voltages to first and second electronic devices)

Regarding claim 7, ZHOU discloses the current sensor is a current sense resistor (para; 0079, lines 13-15, resistor R1 and to achieve the over-voltage protection (OVP) by directly detecting the output voltage, so as to charge the rechargeable battery safely) disposed in series with the USB port (fig. 5).
Regarding claim 8, ZHOU discloses the claimed invention except for “the predetermined threshold is 500 mA”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular current threshold used would depend on the desired current of the particular system/components used.
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Regarding claim 12, ZHOU discloses a USB port (Vout-2 and Vout-n) accessible through; a controller (para; 0079, line 7, control IC) configured to 
But, ZHOU does not discloses a faceplate of the electrical wiring device and a thermistor disposed in proximity to the USB port such that a resistance of the thermistor changes in response to a temperature change of the USB port, wherein the controller is configured to detect a value representative of the resistance of the thermistor and to change the power level provided to the USB port when the value representative of the resistance of the thermistor reaches a threshold.
However, Jahan discloses a faceplate (para; 0003, lines 5-7, wall outlet is enclosed by a cover typically called a wall plate, face plate, outlet cover, socket cover, or wall cover) of the electrical wiring device and a thermistor (para; 0030, lines 2-3, USB charging system may include a thermistor electrically connected with at least one charging port) disposed in proximity to the USB port such that a resistance of the thermistor changes in response to a temperature change (para; 0030, lines 6-7, plurality of charging ports in response to a temperature exceeding) of the USB port, wherein the controller is configured to detect a value representative of the resistance of the thermistor (para; 0014, lines 4-7, one or more processors, cause the controller to measure voltage across each of the current sense resistors and determine a charge level of each of the first and second electronic devices based on the measured voltages) and to change the power level (para; 0117, lines 5-7, higher 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU by adding a cover with faceplate as part of its configuration as taught by Jahan, in order to protect internal circuitry and to avoid a person would touch the conductors and get electrocuted.
Regarding claim 13, ZHOU discloses a second USB (Vout-n) port accessible through the faceplate of the electrical wiring device; 
But, ZHOU does not discloses a second controller configured to determine a power level to provide to the second USB port; and a second thermistor disposed in proximity to the second USB port such that a resistance of the second thermistor changes in response to a temperature change of the USB port, wherein the second controller is configured to detect a value representative of the resistance of the second thermistor and to change the power level provided to the second USB port when value representative of the resistance of the second thermistor reaches a second threshold.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU by adding a second controller as part of its configuration as taught by Jahan, in order to utilize an internal PWM controller to support a wide range of output voltages.
Regarding claim 14, ZHOU discloses all the claim limitation as set forth in the rejection of claim above.

However, Jahan discloses the thermistor is a disposed in a voltage divider (the resistor connected parallel that reduce power delivery), wherein the voltage is an output voltage of the voltage divider (para; 0038, lines 3-5, thermistor may be configured to reduce power delivery to the at least one charging port of the plurality of charging ports).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU by adding reduce power delivery system as part of its configuration as taught by Jahan, in order to protect the devices from overvoltage.
Regarding claim 18, ZHOU discloses the value representative of the resistance is a voltage (para; 0078, lines 8-9, resistor R1 connected between the power converter and an external port Vo).
Regarding claim 21, ZHOU discloses changing the power level comprises ceasing to provide power to the USB port (when AC power is cut off).
Regarding claim 22, ZHOU discloses changing the power level comprises reducing power to the USB port divider (para; 0038, lines 3-5, thermistor may be configured to reduce power delivery to the at least one charging port of the plurality of charging ports).
Regarding claim 23, ZHOU discloses changing the power level comprises renegotiating a power level with a mobile device (para; 0087, lines 1-3, first external port Vout 1 outputs the voltage with the level of 19\7, 12V or the like, which is the main output, for charging the external notebook computer) connected to the USB port.
Claims 19-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0347005 to ZHOU et al. (“ZHOU”) in view of US 2021/0273473 to Jahan et al. (“Jahan”) and further in view of US 2020/0007046 to Chen (“Chen”).
Regarding claim 19, ZHOU in view of Jahan discloses all the claims limitation as set forth in the rejection of claim above.
But, ZHOU in view of Jahan does not discloses the thermistor is an NTC.
However, CHEN discloses the thermistor is an NTC (para; 0035, lines 16-17, negative temperature coefficient (NTC) thermistor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU in view of Jahan by adding negative temperature coefficient (NTC) thermistor as part of its configuration as taught by CHEN, in order to protect the device having an electrical parameter which is sensitive to a temperature change.
Regarding claim 20, ZHOU in view of Jahan discloses all the claims limitation as set forth in the rejection of claim above.

However, CHEN discloses the thermistor is a PTC (para; 0035, lines 17-18, positive temperature coefficient (NTC) thermistor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHOU in view of Jahan by adding positive temperature coefficient (PTC) thermistor as part of its configuration as taught by CHEN, in order to protect the device having an electrical parameter which is sensitive to a temperature change.
Allowable Subject Matter
Claims 4, 9-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharjee et al. US 2021/0208654 Al- A dynamically share system power among charging ports of a multiport power delivery (PD) system is described. In one embodiment, a multiport PD system includes a master controller associated with a master port, and one or more slave controllers associated with one or more slave ports. The master controller determines a port connection status of a set of multiple ports. The port connection status indicates that multiple devices are connected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836